PER CURIAM.
This is an appeal from a jury verdict for the defendant in an action arising out of a collision at a street intersection. Appellants point out that as to the plaintiff-wife, who was a passenger in her husband’s car, the verdict could stand only if there is evidence in the record from which the jury could have found that the negligence of the plaintiff-husband was the sole proximate cause of the accident. We conclude from a careful examination of the record that the jury could have found that the plaintiffs simply failed to prove negligence on the part of anyone.
The judgment is affirmed upon authority of Jones v. Stoddard, 138 Fla. 458, 189 So. 400 and cases cited therein.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.